Citation Nr: 0700814	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran contends that he has PTSD due to being sexually 
assaulted in service.  The veteran claims that he was 
sexually assaulted in 1979 while a member of the Golf Company 
of the 2nd Battalion of the 9th Regiment.  The veteran did not 
officially report the incident in service.  However, the 
veteran claims that after the incident, he requested a 
transfer from the Golf Company to the Weapons Company.  
Service personnel records show that he was discharged from 
the Weapons Company.  The veteran also reports that his 
performance decreased and that he began drinking alcohol all 
of the time as a result of his experience.  Service medical 
records show one episode of dizziness for which no physical 
explanation was found.

There is medical evidence of current PTSD.  In April 2002, 
the veteran underwent a clinical evaluation of his PTSD.  He 
reported childhood sexual abuse as well as sexual abuse while 
in the military.  He specifically reported being sexually 
assaulted by a platoon commander during his time in service.  
The diagnosis was PTSD and depressive disorder.  Exposure to 
traumatic events was included amongst his psychosocial 
stressors.  The examiner reported that the veteran had been 
exposed to chronic sexual abuse as a child and major sexual 
trauma as an adult.  He was referred to a psychoeducation 
group regarding his PTSD.

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, a psychiatric examination is necessary to 
clarify whether PTSD is related to assaults in service, as 
opposed to those prior to service.  An examination is also 
needed to determine whether the record shows behavioral 
changes indicative of sexual assault in service.

The provisions of 38 C.F.R. § 3.304(f)(3) provide that VA 
will not deny a PTSD claim based on personal assault without 
first telling the claimant that evidence other than service 
records or evidence of behavior changes may constitute 
credible supporting  of the claimed stressor.  The veteran 
has not received this specific notice, although he provisions 
of 38 C.F.R. § 3.304(f)(3) were contained in the statement of 
the case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed that 
regarding a claim of an in- service 
personal assault, evidence from sources 
other than service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to, records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  The veteran should be further 
notified that examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to, a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

2.  The veteran should be scheduled for a 
psychiatric examination.  The claims file 
and a copy of this remand should be 
forwarded to the examiner and reviewed in 
conjunction with the examination.

If PTSD is diagnosed, the examiner should 
provide an opinion as to the stressors 
supporting the diagnosis, and should 
express an opinion as to whether or not 
the record indicates behavioral changes 
consistent with the assault.

3.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

